Citation Nr: 0526214	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  02-14 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945 and from January 1946 to July 1970.  He died on May [redacted], 
2000.  The appellant is his widow.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied the benefit sought on appeal.  The appellant 
subsequently perfected this appeal.

In November 2003, the Board remanded the case for further 
development.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained the 
evidence necessary for an equitable disposition of the 
appellant's appeal.

2.  The Certificate of Death reflects that the veteran died 
in May 2000 and lists the immediate cause of death as 
hepatocellular cancer (liver cancer) due to hepatic 
cirrhosis.

3.  At the time of his death in May 2000, the veteran was 
service-connected for the following disabilities:  prostate 
cancer due to herbicide exposure (100 percent); residuals of 
spontaneous pneumothorax and emphysematous bullae to include 
chronic obstructive pulmonary disease (30 percent); traumatic 
arthritis of the lumbar spine (20 percent); traumatic 
arthritis of the left knee (10 percent); traumatic arthritis 
of the right elbow (10 percent); traumatic arthritis of the 
left elbow (noncompensable); traumatic arthritis of the 
cervical spine (noncompensable); erectile dysfunction 
(noncompensable); hemorrhoids (noncompensable); and bilateral 
hearing loss (noncompensable).  The veteran was also entitled 
to special monthly compensation on account of loss of use of 
a creative organ.  

4.  During his lifetime, the veteran served in the Republic 
of Vietnam and was exposed to herbicides.

5.  Exposure to carbon tetrachloride and/or radiation was not 
shown.  The veteran did not participate in a radiation-risk 
activity during service.  

6.  Liver cancer was not shown in service, or within one year 
post-service, and there is no competent medical evidence 
linking the veteran's fatal liver cancer with his period of 
active service, to include in-service exposure to herbicides, 
as well as claimed in-service exposure to carbon 
tetrachloride and/or radiation.

7.  The preponderance of the evidence is against a finding 
that the veteran's service connected disabilities either 
caused or contributed substantially or materially to cause 
his death. 


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service, did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1116, 
1131, 1137, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311, 3.312 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in May 
2004.  Since this letter essentially provided notice of 
elements (1), (2), (3) and (4), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App.  103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC) and the supplemental 
statement of the case (SSOC), the appellant was provided with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  She was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the June 2002 SOC and November 2004 SSOC.  
Finally, with respect to element (4), the Board notes that 
the RO's May 2004 letter contained a request that the 
appellant send evidence to VA in her possession that pertains 
to the claim.  There is no allegation from the appellant that 
she has any evidence in her possession that is needed for a 
full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The appellant has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the initial notice provided to the appellant was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and a SSOC 
was provided to the appellant   

The claims folder contains the veteran's service medical 
records, VA medical evidence, internet articles, archived 
Board decision, newspaper articles, medical treatise 
information, and private medical evidence.  During his 
lifetime, the veteran was afforded numerous examinations for 
VA purposes.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini II, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board declines to obtain a medical nexus opinion with 
respect to the appellant's service connection claim for the 
cause of the veteran's death because there is no evidence of 
liver cancer for years following service.  Thus, even though 
the veteran worked as a firefighter in service and was 
involved in the cleanup effort following a 1956 aircraft 
accident, there is no true indication that the fatal liver 
cancer is associated with service.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  Given that the service medical 
records are silent for liver problems and there is no 
evidence of actual in-service exposure to carbon 
tetrachloride and/or radiation, any opinion relating current 
disability to service would certainly be speculative.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2004).  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2).


Legal Criteria

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2004).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c) (2004).

Service-connected diseases involving active processes 
affecting vital organs should receive careful consideration 
as a contributing cause of death from the viewpoint of 
whether there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
the disease primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2004).

Service connection for the cause of death may also be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection should have been 
established.  The Board must consider whether the veteran 
should have been service connected for the disability that 
caused his death - liver cancer.

Service connection will be presumed for malignant melanoma if 
it is manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (2004).


Analysis

The appellant believes that she is entitled to service 
connection for the cause of the veteran's death.  She 
attributes the veteran's fatal liver cancer to the following:  
1). carbon tetrachloride exposure while performing 
firefighter duties in service; 2). herbicide exposure during 
Vietnam service, and/or 3). exposure to ionizing radiation 
during a July 1956 fire, which reportedly involved nuclear 
fuel/weapons.

The veteran died in May 2000 at his private residence.  The 
certificate of death lists the immediate cause of death as 
hepatocellular cancer due to hepatic cirrhosis.

At the time of his death in May 2000, the veteran was 
service-connected for the following disabilities:  prostate 
cancer due to herbicide exposure (100 percent); residuals of 
spontaneous pneumothorax and emphysematous bullae to include 
chronic obstructive pulmonary disease (30 percent); traumatic 
arthritis of the lumbar spine (20 percent); traumatic 
arthritis of the left knee (10 percent); traumatic arthritis 
of the right elbow (10 percent); traumatic arthritis of the 
left elbow (noncompensable); traumatic arthritis of the 
cervical spine (noncompensable); erectile dysfunction 
(noncompensable); hemorrhoids (noncompensable); and bilateral 
hearing loss (noncompensable).  The veteran was also entitled 
to special monthly compensation on account of loss of use of 
a creative organ.  

The appellant does not assert nor does the evidence of record 
show that the veteran's service-connected disabilities 
contributed substantially or materially to the cause of his 
death.  Significantly, the claims folder contains no 
competent evidence associating the veteran's service-
connected disabilities with his demise.  

There is also no medical evidence of record suggesting that 
direct service connection is warranted on the theory that the 
veteran's liver cancer developed during his military service.  
Review of the veteran's service medical records reveals no 
diagnosis of liver cancer, and there is no evidence 
suggesting a relationship between the veteran's liver cancer 
and active service.  There is also no evidence of liver 
cancer during the veteran's first post-service year.  The 
first objective evidence of suspected hepatoma was a private 
computerized tomography report dated in November 1999, thus, 
there is no evidence of a malignant liver mass within 1 year 
from the date of separation.  

The appellant asserts that the veteran was exposed to carbon 
tetrachloride while performing his duties as a firefighter in 
service.  The appellant has submitted internet articles which 
discuss the fact that carbon tetrachloride was used in 
firefighting, until it was eventually banned.  Also submitted 
was a medical article discussing the potential link between 
carbon tetrachloride exposure and liver damage.  
Nevertheless, the Board notes that there is no objective 
evidence showing that the veteran was ever exposed to carbon 
tetrachloride.  In May 2004, the RO contacted the Service 
Department in an effort to verify the claimed carbon 
tetrachloride exposure in service.  The Service Department 
responded to the request and indicated that there was no 
evidence of such exposure.  Even assuming, but not conceding, 
such exposure in service, there is also no evidence linking 
any carbon tetrachloride exposure specifically to the 
veteran's liver cancer.  

The veteran's representative submitted an archived decision, 
in which the Board ultimately granted service connection for 
the cause of the veteran's death.  In that case, however, 
there was objective evidence of in-service exposure to carbon 
tetrachloride which was then linked to the veteran's fatal 
liver cancer.  In this case, the Board reiterates that there 
is no objective evidence of carbon tetrachloride exposure in 
service.  In this regard, the Board notes that the appellant 
is not competent to establish a nexus between the veteran's 
cause of death and service because the question of whether 
exposure many years earlier caused death is medical in nature 
and requires evidence from a physician or other competent 
medical source.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Claim of Exposure to Agent Orange

Under specified circumstances, presumptive service connection 
may also be granted for diseases specific to radiation 
exposed veterans and for certain diseases associated with 
herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309(d), (e) 
(2004).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus, and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for the 
following conditions:  Hepatobiliary cancers, nasopharyngeal 
cancer, bone and joint cancer, breast cancer, cancers of the 
female reproductive system, urinary bladder cancer, renal 
cancer, testicular cancer, leukemia (other than CLL), 
abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

In this case, the fact that the veteran had service in 
Vietnam is undisputed.  Nevertheless, the veteran's liver 
cancer is not a disability recognized by the Secretary as 
warranting a presumption of service connection.  38 C.F.R. 
§ 3.309(e).  Furthermore, there is no competent evidence that 
liver disease resulted from the veteran's herbicide exposure.  
Thus, service connection for the cause of the veteran's death 
based on herbicide exposure is not warranted.  

The Board acknowledges that the veteran was service connected 
for prostate cancer based on Agent Orange exposure and that 
prostate cancer is a disability recognized by the Secretary 
as warranting a presumption.  Nevertheless, as discussed 
above, there is no evidence showing that service-connected 
prostate cancer caused or contributed substantially or 
materially to cause the veteran's death.  There is no 
evidence showing that the veteran's liver cancer originated 
in the prostate.  A May 2000 VA examiner opined that the 
veteran's liver cancer was not metastatic, but rather a 
primary cancer.  

As such, the Board finds that the appellant's claim for 
presumptive service connection for the cause of the veteran's 
death based on Agent Orange exposure is not warranted.  

Claim of Exposure to Radiation 

The veteran's fatal liver cancer is first shown decades after 
service, but the appellant alternatively asserts that the 
cause of the veteran's death should be service-connected as a 
result of radiation exposure while performing firefighter 
duties after an aircraft crashed at Royal Air Force Station 
Lakenheath in July 1956.  It was asserted that the crash took 
place near a building which housed three nuclear bombs and 
the veteran was exposed to radiation.  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Davis v. Brown, 10 
Vet. App. 209 (1997).  

First, there are specific diseases, including primary liver 
cancer (other than due to cirrhosis) which may be 
presumptively service connected if manifest in a radiation-
exposed veteran.  A "radiation-exposed" veteran is one who 
participated in a radiation-risk activity.  A "radiation-risk 
activity" includes onsite participation in a test involving 
the atmospheric detonation of a nuclear device or 
participation in the occupation of Hiroshima or Nagasaki 
between August 6, 1945 and July 1, 1946.  38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  In applying this statutory 
presumption, there is no requirement for documenting the 
level of radiation exposure.

Second, certain listed "radiogenic" diseases, listed under 38 
C.F.R. § 3.311(b)(2), found 5 years or more after service in 
an ionizing radiation exposed veteran, may also be service-
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  Among the listed 
diseases is liver cancer.  When it has been determined that: 
(1) a veteran has been exposed to ionizing radiation as a 
result of certain activities including the occupation of 
Hiroshima or Nagasaki, Japan from September 1945 until July 
1946; (2) the veteran subsequently develops a specified 
radiogenic disease; and (3) the disease first becomes 
manifest in the period specified, the claim will be referred 
to the Under Secretary for Benefits for further consideration 
in accordance with 38 C.F.R. § 3.311(c).  When such a claim 
is forwarded for review, the Under Secretary for Benefits 
shall consider the claim with reference to 38 C.F.R. § 
3.311(e) and may request an advisory medical opinion from the 
Under Secretary of Health. 38 C.F.R. §§ 3.311(b), (c)(1).  
The medical adviser must determine whether sound scientific 
and medical evidence supports a conclusion that it is at 
least as likely as not that the disease resulted from in-
service radiation exposure or whether there is no reasonable 
possibility that the disease resulted from in- service 
radiation exposure.  38 C.F.R. § 3.311(c)(1).

Third, service connection for a condition claimed to be due 
to radiation can also be established by showing that the 
disease was incurred during or aggravated by service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).

The evidence of record does not show nor does the appellant 
contend that the veteran ever participated in a radiation 
risk activity as defined by 38 C.F.R. § 3.309 (d)(3).  Rather 
the appellant claims that the veteran was exposed to 
radiation as a result of a 1956 aircraft accident.  On 
review, there is evidence showing that the veteran was the 
base fire chief in charge of firefighter duties following the 
1956 crash, however there is no evidence showing that the 
veteran was ever exposed to radiation at that time or any 
other time during service.  Service medical and personnel 
records are negative for radiation exposure.  When the 
veteran, during his lifetime, filed service connection claims 
for skin cancer and bladder cancer based on radiation 
exposure (as a result of the 1956 accident), the RO requested 
verification of any such exposure.  The Brooks Air Force 
Base, in July 1996, May 1997, and January 1998, responded and 
indicated that it found no external or internal radiation 
exposure data in the U.S. Air Force Master Radiation Exposure 
Registry; that registry data dated back to 1948.  Thus, the 
appellant's claim based on radiation exposure must be denied.  

(The Board observes that even if there were evidence of 
inservice radiation exposure, the veteran's fatal liver 
cancer, although primary, was due to cirrhosis, therefore 38 
C.F.R. § 3.309(d) would still not be applicable).  

As discussed above, the appellant's opinions as to medical 
matters, no matter how sincere, are without probative value 
because she, as a layperson, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit and Espiritu, 
supra.  

In sum, there is no evidence of liver cancer during service 
or within one year after the veteran's discharge from service 
and there is no competent medical evidence suggesting a 
relationship between the veteran's death and his active 
military service, to include exposure to Agent Orange, and 
claimed exposure to carbon tetrachloride and ionizing 
radiation therein.  The Board sympathizes with the appellant; 
however, as the preponderance of the evidence is against her 
claim, the reasonable doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b) (West 2002).  Therefore, it must be 
denied.  


ORDER

The appeal is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


